Citation Nr: 0835174	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  04-35 153	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
December 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In June 2007, the veteran and his wife testified before a 
member of the Board sitting at the RO in Louisville, 
Kentucky.  In April 2008, the veteran was informed by the 
Board that the Board member who had conducted the 2007 
hearing was no longer employed by the Board.  The veteran was 
given an opportunity to appear at another hearing; he was 
told that, if he did not respond to the correspondence, it 
would be assumed that he did not want another hearing.  The 
veteran did not respond.

This claim was remanded by the Board in September 2007.


FINDINGS OF FACT

1.  The veteran does not have PTSD that has been linked to a 
corroborated in-service stressful experience.

2.  No other psychiatric disability has been diagnosed.


CONCLUSION OF LAW

The veteran does not have psychiatric disability, including 
PTSD, that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2003, November 2005, June and July of 2006, and November 
2007.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)  Specifically 
regarding VA's duty to notify, the notifications to the 
veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of its review of the issue and 
the text of the relevant portions of the VA regulations.  The 
veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA records, Social Security 
Administration records, and provided examinations in 
furtherance of his claim.  The veteran has not identified any 
additional outstanding medical records that would be 
pertinent to the claim on appeal.  The Board therefore finds 
that VA has satisfied its duty to notify and its duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(f).  However, where VA determines that the 
veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2007); Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, the veteran's stressor(s) must be independently 
verified because the record does not document combat service.  
Specifically, the veteran's DD Form 214 noted that the 
veteran received the National Defense Service Medal, and the 
Vietnam Service Medal, neither of which denote combat per se, 
and further, the veteran's military occupational specialty 
(MOS) was a supply specialist.  Nothing about the remaining 
record, including the veteran's assertions, indicate that he 
participated in combat.

In this case, the veteran's stressor incidents focused 
primarily on witnessing civilian atrocities and deaths.  For 
example, the veteran noted that while picking up supplies, he 
witnessed two Vietnamese children jump into the back of the 
truck, and stated that he went around to the back of the 
truck to investigate, and stuck his gun between the eyes of 
the person but did not pull the trigger.  The veteran stated 
that even today, he could still see the face of the boy 
looking at him, scared to death.  Another stressful incident 
occurred when the veteran went out to a village to relocate a 
group of Vietnamese people to a safe area, and the Vietcong 
found out about the plan, went to the village and killed 
about 15 people.  The next morning when the veteran arrived 
at the village, he only saw bodies.  The veteran also 
described an incident where he witnessed a Vietnamese boy 
being shot in the stomach.  The veteran has also indicated 
that he experienced stress when he learned that a childhood 
friend had been killed in Vietnam even though the veteran did 
not witness it.

Regarding establishing a specific stressor and obtaining 
corroborating evidence that the stressor occurred, the Board 
notes that the RO attempted to obtain additional information 
from the veteran to verify his stressor incident(s) several 
times, but the veteran was unable to supply information which 
was detailed enough to allow for effective research.  
Specifically, the RO sent the veteran a letter in November 
2005 asking for further information including what units 
participated in the alleged atrocity, information as to 
whether it was reported to U.S. authorities, how many 
civilians were involved, and the circumstances of the 
incident.  However, although the veteran did respond to the 
requests for additional information, he did not provide 
information such as the time, place and date range of the 
stressful incidents that would allow for research of the 
events.  Further, the veteran has primarily described events 
that involved witnessing the death of or assault on 
civilians, which the service department can not research 
without more detailed information.  

In June 2006, the RO issued a formal memorandum stating that 
there was a lack of information required to verify stressors 
in connection with the veteran's PTSD claim.  Specifically, 
the RO stated that the information required to verify the 
stressful events described by the veteran were insufficient 
to send a request to the service department agencies.

However, in a February 2003 letter and again at his June 2007 
Board hearing, the veteran provided a name of a friend, 
R.C.M., killed in Vietnam in June 1969.  The veteran stated 
that although he did not witness the death and was still in 
the United States awaiting assignment to Vietnam when the 
death occurred, he had grown up with R.C.M., noting that he 
only lived a few houses away from him.  Based on the 
information provided by the veteran, the RO obtained a 
casualty record verifying that R.C.M. died in June of 1969 in 
South Vietnam.  Because the record contained this verified 
event (the death of a close friend), and also included a 
diagnosis of PTSD, a medical opinion was obtained in December 
2007, to address whether or not a diagnosis of PTSD was 
supported solely by the one verified event-the death in 
Vietnam of the veteran's childhood friend.

The December 2007 psychologist opined that although it was 
reasonable to infer that the death of one's friend would be 
"traumatic" in the lay sense of the word, and could form 
the basis for other diagnoses such as bereavement or 
adjustment disorder, it was his opinion, to a reasonable 
degree of professional certainty, that it was less likely 
than not that a diagnosis of PTSD could be supported solely 
by the death in Vietnam of the veteran's childhood friend 
when the veteran did not witness the death and was still in 
the United States awaiting assignment to Vietnam when the 
death occurred.

The psychologist explained that the diagnostic and 
statistical manual of mental disorders stated in criterion A 
for PTSD, that "the person had been exposed to a traumatic 
event in which both of the following were present: (1) the 
veteran experienced, witnessed, or was confronted with an 
event or events that involved the actual threatened death or 
serious injury, or a threat to the physical integrity of self 
or others, and (2) the person's response involved intense 
fear, helplessness, or horror."  The physician noted that in 
this case, clearly the veteran neither "experienced" nor 
"witnessed" his friend's death by any stretch of the 
imagination, and therefore, the extent to which he might have 
been "confronted with" these events becomes the critical 
question.  The physician noted that the probability that PTSD 
might develop after such a confrontation is generally 
proportional to the directness of that confrontation, and the 
confrontation in this case is on the indirect side of the 
continuum because the veteran did not witness the death, had 
not yet himself seen combat at all, and was not yet in 
Vietnam.  As such, the physician opined that it would be 
highly unusual for PTSD to develop in this case.  

Moreover, the physician noted that the veteran did not report 
the stressor of his friend's death as a prominent experience 
during his prior examination.  The physician explained that 
in order for the news of the death to be considered a 
stressor causing PTSD, the veteran would have to report re-
experiencing symptoms associated with hearing that news, 
(such as, reliving the moment of hearing the news in 
nightmares, intrusive memories, etc.).  Instead, the 
physician noted that it was clear from the evidence of record 
that he reported re-experiencing symptoms associated with 
events that occurred in Vietnam which had not proven 
verifiable-(i.e., the deaths of civilians).  

In summary, based on the December 2007 psychologist's 
assessment, the only verified event, the death of R.C.M., was 
not found to be a stressful experience that would have 
provided the basis for a diagnosis of PTSD in accordance with 
DSM-IV.

Further, although the Board notes that the evidence of record 
includes a May 2003 VA examination where the examiner opined 
that the veteran did in fact meet the criteria for a DSM-IV 
diagnosis of PTSD, his diagnosis was not based on a specific 
verified in-service stressor event.  Rather, the examiner 
diagnosed the veteran with PTSD based on the veteran's report 
that he witnessed Vietnamese civilians being killed.  As 
discussed above, without more information from the veteran, a 
specific stressor involving the death of a Vietnamese 
civilian was not capable of verification.  As such, although 
the record contains several diagnoses of PTSD, none of these 
diagnoses is based on a verified stressor.

In sum, the file does not contain evidence of a corroborated 
in-service incident, beyond the death of the veteran's 
childhood friend, R.C.M., which was not found to be a 
sufficient basis for a diagnosis of PTSD.  Further, there is 
no probative medical evidence in the file otherwise linking 
the veteran's noted history of PTSD with military service.  
As discussed above, obtaining a PTSD diagnosis is only part 
of the analysis.  Without a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred, which is lacking in this 
instance, service connection for PTSD is not warranted.

As for any other psychiatric disability, the Board notes that 
the veteran has undergone psychiatric evaluations and no 
other diagnosis has been made.  Consequently, service 
connection may not be granted for any other psychiatric 
disability.


ORDER

Service connection for psychiatric disability, including 
PTSD, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


